DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4, 7-8 are objected to under 37 CFR 1.75 as being a substantial duplicates of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A femoral region supporter in claim 1, 5 interpreted as
A first sensor in claim 1 interpreted as force detector in paragraph 0069 of applicants published specification
A walking motion estimator in claim 1 interpreted as part of the calculator which is a computer in paragraph 0070
A video generator in claim 1 interpreted as interpreted as part of the calculator which is a computer in paragraph 0070
A video presenter in claim 1 interpreted as a head mounted video presentation device in paragraph 0074
A rotation mechanism in claim 2 interpreted as the bearing like structure (7) in Figure 7b
A second sensor in claim 2, 6 interpreted as a rotation angle detector such as optical camera, an inertial sensor in paragraph 0086, 0087
A third sensor in claim 3, 4, 7, 8 interpreted as a posture detector such as optical camera, inertial sensor, an angle sensor in paragraph 0096, 0097
A calculator in claim 5 interpreted as computer in paragraph 0070
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Yamamoto et al (“A High Immersive Infinity Walking System with HMD and Load Balance”).
Regarding claim 1, Yamamoto discloses a walking sense presentation device (abstract) comprising: a femoral region supporter (frame and sponge) that supports a femoral region of a user in a direction in which the user travels (Fig 2); a first sensor (force sensor) that detects force received by the femoral region supporter from the femoral region of the user (page 2); a walking motion estimator (“all directional load balance and the potentiometer”) that estimates walking motion of the user based on the force detected by the first sensor (“the force sensors are used to measure user’s load balance…walking speed is estimated from the load balance…visual image is changed based on user’s walking motion and direction estimated with all directional load balance and potentiometer”); a video generator (HMD) that generates video to be presented to the user based on the walking motion estimated by the walking motion estimator (page 2); and a video presenter (VR environment) that presents the video generated by the video generator to the user (page 2) (see 1 High Immersive Infinity Walking System and 2 Load balance for further detail).  
Regarding claim 2, Yamamoto discloses a rotation mechanism (“bearing”) that rotatably supports the femoral region supporter (“bearing is used to rotate the frame in any walking direction”) (page 2); and a second sensor (potentiometer) that detects a rotation angle of the femoral region supporter by the rotation mechanism (“the potentiometer is used to measure walking direction”) (see 2 Load balance for further detail).  
Regarding claim 3, Yamamoto discloses further comprising a third sensor (one of the force sensors) that detects a posture of the user (“the force sensors are used to measure user’s 
Regarding claim 4, Yamamoto discloses further comprising a third sensor (one of the force sensors) that detects a posture of the user (“the force sensors are used to measure user’s load balance toward user’s anterior-posterior and left-right directions during stepping and leaning with propping user’s thigh on our device”).  
Regarding claim 5, Yamamoto discloses a first detection step of supporting, by a femoral region supporter (frame and sponge) (Fig 2), a femoral region of a user in a direction in which the user travels (page 2) (Fig 1 and 2), and detecting force (via force sensor) received by the femoral region supporter from the femoral region of the user (page 2);  1908 15883 .00080 Patent Applicationan estimation step of estimating, by a calculator (HMD), walking motion of the user based on the force detected by a first sensor (force sensor) (“the force sensors are used to measure user’s load balance…walking speed is estimated from the load balance…visual image is changed based on user’s walking motion and direction estimated with all directional load balance and potentiometer”); a video generation step of generating, by the calculator (HMD), video to be presented to the user based on the walking motion estimated (page 2) (Fig 1); and a video presentation step of presenting the generated video (via VR display) to the user (Fig 1 and 2)
Regarding claim 6, Yamamoto discloses a second detection step of allowing the femoral region supporter to be rotatable (via bearing) , and detecting, by a second sensor (potentiometer), a rotation angle of the femoral region supporter (page 2); wherein, in the video generation step, the video to be presented to the user is generated based on the rotation angle in a travel direction of the user detected in the second detection step (“ visual image is changed, depending on user’s walking motion and direction estimated with all directional load balance and the 
Regarding claim 7,  Yamamoto discloses a third detection step of detecting, by a third sensor (one of the force sensors), a posture of the user (“the force sensors are used to measure user’s load balance toward user’s anterior-posterior and left-right directions during stepping and leaning with propping user’s thigh on our device”), wherein, in the video generation step, the video to be presented to the user is generated according to change of the posture of the user detected in the third detection step (“thus our system is expected to enable user to present the walking sensation with visual image and change the position of center of gravity of body toward walking direction such as dynamic walking in VR environment…our system enables user to change the balance toward walking direction”).  
Regarding claim 8, Yamamoto discloses a third detection step of detecting, by a third sensor (one of the force sensors), a posture of the user (“the force sensors are used to measure user’s load balance toward user’s anterior-posterior and left-right directions during stepping and leaning with propping user’s thigh on our device”), wherein, in the video generation step, the video to be presented to the user is generated according to change of the posture of the user detected in the third detection step (“thus our system is expected to enable user to present the walking sensation with visual image and change the position of center of gravity of body toward walking direction such as dynamic walking in VR environment…our system enables user to change the balance toward walking direction”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASMEEN S WARSI/Examiner, Art Unit 3791